Citation Nr: 0905451	
Decision Date: 02/13/09    Archive Date: 02/19/09	

DOCKET NO.  03-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right upper extremity frostbite residuals, prior to July 15, 
2008.

2.  Entitlement to an evaluation in excess of 10 percent for 
left upper extremity frostbite residuals, prior to July 15, 
2008.

3. Entitlement to an evaluation in excess of 20 percent for 
right upper extremity frostbite residuals, since July 15, 
2008.

4.  Entitlement to an evaluation in excess of 20 percent for 
left upper extremity frostbite residuals, since July 15, 
2008.

5.  Entitlement to an evaluation in excess of 10 percent for 
right lower extremity frostbite residuals, prior to July 15, 
2008.

6.  Entitlement to an evaluation in excess of 10 percent for 
left lower extremity frostbite residuals, prior to July 15, 
2008.

7. Entitlement to an evaluation in excess of 20 percent for 
right lower extremity frostbite residuals, since July 15, 
2008.

8.  Entitlement to an evaluation in excess of 20 percent for 
left lower extremity frostbite residuals, since July 15, 
2008.

9.  Entitlement to service connection for a mood disorder, to 
include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from April 1973 to March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to a compensable evaluation for frostbite 
residuals, and denied entitlement to service connection for a 
mood disorder and for residuals of a back injury.  

During the pendency of the appeal, in an October 2006 
decision review officer decision, 10 percent evaluations were 
assigned for frostbite residuals of the left and right upper 
and lower extremities.  The Veteran was not satisfied with 
this decision, and elected to continue his appeal on all 
issues.

In August 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge, at the RO.   In 
November 2007, the Board remanded the issues of evaluation of 
frostbite residuals and service connection for a mood 
disorder for further evidentiary development.  Service 
connection for residuals of a back injury was denied; no 
issue on appeal remains with respect to this claim.

While the case was remanded, the RO, via the Appeals 
Management Center (AMC), awarded increased 20 percent 
evaluations for frostbite residuals of each extremity, 
effective from July 15, 2008.  The Veteran has again elected 
to continue his appeal.  The matter has now been returned to 
the Board for further appellate consideration.

The Board notes that in the November 2007 remand, claims of 
entitlement to service connection for post traumatic stress 
disorder (PTSD) and to a total disability evaluation based on 
individual unemployability (TDIU) were referred to the RO for 
appropriate action.  As the RO has not as yet had the 
opportunity to take such action, the referrals are made again 
for the sake of continuity.  Further, a review of the current 
VA examination indicates a diagnosis of Raynaud's phenomenon, 
as a residual of cold injury.  A possible claim for benefits 
due to this manifestation is also referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the delay in adjudication of the 
claims, a further remand is required for evidentiary 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA).  

First, the Board notes that the Veteran has appealed the 
evaluation assigned for his frostbite residuals of the 
bilateral upper and lower extremities.  This disability is 
evaluated under Diagnostic Code 7122, which provides that 
evaluations are assigned based on the presence of arthralgia 
or other pain, numbness, or cold sensitivity, alone or in 
combination with tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Note (1) to Diagnostic Code 
7122 provides that amputations of fingers or toes are to be 
rated separately, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy are to be rated under other diagnostic codes.  
Other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., are to be rated separately, unless they are 
used to support a rating under Diagnostic Code 7122.  
38 C.F.R. § 4.104, Code 7122.

At his August 2007 hearing, and at the July 2008 VA 
examination on remand, the Veteran has described color 
changes of his fingertips and toes, which the VA examiner has 
stated are related to Raynaud's phenomenon, which is rated 
according to the frequency of characteristic attacks under 
38 C.F.R. § 4.104, Code 7117.  "Characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets."  38 C.F.R. § 4.104, Code 7117, 
Note.  Raynaud's phenomenon has not, however, been formally 
diagnosed, nor have its manifestations been clinically 
documented.  As was noted in the Introduction above, the VA 
examiner appears to identify this as a residual of cold 
injury, and hence VA is obligated to consider this a claim 
for entitlement to compensation, as a form of increased 
evaluation.  38 C.F.R. § 3.157(b)(1).

The evaluation of frostbite residuals under Code 7122 is 
inextricably intertwined with any determination regarding 
entitlement to evaluation for Reynaud's phenomenon under Code 
7117.  If it is determined definitively to be a cold injury 
residual, VA must avoid prohibited pyramiding in evaluating 
both.  38 C.F.R. §§ 4.14, 4.104, Code 7122, Note (1).  If it 
is not a manifestation of cold injury, the associated color 
changes may not be considered in evaluations under Code 7122.

A VA examination is required to clearly identify whether 
Raynaud's phenomenon is currently diagnosed, and if so, 
whether such is a manifestation of in-service cold injury.  
Only then may all manifestations of cold injury be properly 
evaluated.

Second, in the November 2007 Board remand, the AMC was 
instructed to obtain March 1986 records from the VA Medical 
Center (VAMC) in Tuskegee, Alabama.  A VA Form 10-7131, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action," indicated that the 
Veteran had been treated as an inpatient at a VA medical 
facility for a mood disorder at that time.

The AMC followed the Board's instructions exactly, and 
contacted VAMC Tuskegee, which stated in reply that no such 
records existed; the Veteran had not been hospitalized at 
that facility until 2002.  Unfortunately, upon further review 
of the claims file, it is discovered that the March 2006 
hospitalization was at VAMC Tuscaloosa, not Tuskegee.  The 
abbreviation on the Form 10-7131 was apparently misread.  The 
Veteran's representative has also pointed out the error in a 
January 2009 post-remand brief.

Though the Board regrets the additional delay, the matter 
must again be remanded to obtain these VA treatment records.  
They continue to represent the first treatment for a 
psychiatric disability following the Veteran's separation 
from service, and are highly relevant to the issue on appeal.

Third and finally, during the pendency of the appeal the 
Court has addressed VA's duty to notify under the VCAA in the 
context of claims for increased evaluation.  For an 
increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Here, the formal notice to the Veteran has failed to inform 
him of the specific findings required for assignment of 
increased evaluations under Code 7122, as well as the 
potentially applicable Code 7117.  Remand is required to 
ensure such notice is provided and the Veteran has a full and 
fair opportunity to participate in his claim.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent, to include Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
Notice should include the rating criteria 
under all potentially applicable 
Diagnostic Codes, including 7117 and 7122.

2.  Contact VAMC Tuscaloosa, Alabama, and 
obtain all treatment records related to a 
March 1986 psychiatric hospitalization, as 
well as any records from March 1984 
forward from this VAMC and all associated 
clinics, which are not already of record.

3.  Schedule the Veteran for a VA Cold 
Injury Residuals examination.  The 
examiner must review the claims file in 
connection with the examination.  The 
examiner is asked to identify all current 
residuals of frostbite of the upper and 
lower extremities, to include opining as 
to whether Raynaud's phenomenon is 
currently present.  The examiner should 
conduct such tests as are required to 
clinically verify the Veteran's 
allegations of color changes of his hands 
and feet.  The examiner should clearly 
state whether or not Raynaud's phenomenon 
is related to documented in-service cold 
injury.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal as well as a claim of entitlement to 
compensation for Raynaud's phenomenon.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




The Veteran is advised that at least in part the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655, failure to report 
for a requested VA examination may have a negative impact on 
a claim.
 
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

